         Case 1:18-cr-00759-JSR Document 138
                                         137 Filed 02/02/21
                                                   02/01/21 Page 1 of 1
                                                                      2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA,           :
                                    :           1:18 Cr. 759 (JSR)
               -v-                  :
                                    :           ORDER RELEASE OF
SAVRAJ GATA-AURA,                   :           CASH SECURITY
                                    :           PERSONAL RECOGNIZANCE
               Defendant.           :           BOND
----------------------------------X

     Upon application by the defendant, by his attorney Randy

Zelin, and with no opposition by the United States of America,

by its attorney, AUDREY STRAUSS, United States Attorney for the

Southern District of New York, Vladislav Vainberg, Assistant

United States Attorney, of counsel, it is hereby ORDERED that:

     1.      The $5,000 cash portion of the defendant’s personal

recognizance bond [ECF No. 43] is to be released to the

defendant, as he was sentenced on July 30, 2020 [ECF No. 123]

and surrendered to the Bureau of Prisons on September 29,2020;

     2.      The Clerk’s Office shall advise the defendant’s

counsel, Randy Zelin as to what additional documents and

information may be required, if any, in order to process the

return of the cash portion of the defendant’s personal

recognizance bond without further order of this Court.

Dated:       New York, New York
             February 2, 2021
                                           ______________________
                                           JED S. RAKOFF
                                           UNITED STATES DISTRICT JUDGE



                                       1
